                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

IN RE:

LAPEER INDUSTRIES, INC                                                           Case No. 20-48744
                                                                                 Chapter 11 proceeding
                                                                                 Judge: Maria L. Oxholm
            Debtor.
_____________________________/

             ORDER (I) ESTABLISHING BIDDING PROCEDURES,
   (II) SCHEDULING AN AUCTION AND A SALE HEARING IN CONNECTION
    WITH THE SALE OF SUBSTANTIALLY ALL OF DEBTOR’S ASSETS, (III)
 SETTING CERTAIN DATES AND DEADLINES IN CONNECTION THEREWITH,
    (IV) APPROVING THE FORM OF THE ASSET PURCHASE AGREEMENT,
INCLUDING THE TERMINATION FEE, AND (V) GRANTING RELATED RELIEF


            This matter having come before the Court on Debtor’s Second Motion for Entry of an

Order (I) Approving Bidding Procedures, (II) Scheduling an Auction and a Sale Hearing in

Connection with the Sale of Substantially All of Debtor’s Assets, (III) Establishing Dates and

Deadlines in Connection with the Sale, (IV) Approving the Form of the Asset Purchase

Agreement, and (V) Granting Related Relief; and for Entry of an Order (A) Authorizing the

Sale of Substantially All of Debtor’s Assets Free and Clear of Liens, Claims, Encumbrances,

and Interests, and (B) Approving the Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases, and (C) Granting Related Relief; and for Entry of an Order

Establishing an Administrative Claims Bar Date (“Sale Motion”)1 [Docket No. 353] and

upon the Stipulation to Entry of Order (I) Establishing Bidding Procedures, (II) Scheduling

an Auction and a Sale Hearing in Connection with the Sale of Substantially All of Debtor’s


1
    Capitalized terms used but not defined have the meanings given to them in the Sale Motion.




     20-48744-mlo            Doc 426        Filed 02/18/21           Entered 02/18/21 16:43:26      Page 1 of 6
Assets, (III) Setting Certain Dates and Deadlines in Connection Therewith, (IV) Approving

the Form of the Asset Purchase Agreement, Including the Termination Fee, and (IV)

Granting Related Relief (the “Stipulation”); proper notice of the Sale Motion having been

provided to all parties entitled thereto as required by applicable law, and no other or further

notice being required; objections to the entry of this Bidding Procedure Order having been

resolved; the Court finding that (a) it has jurisdiction to enter this Bidding Procedures Order

pursuant to 28 U.S.C. § 1334; and (b) this is a core proceeding pursuant to 28 U.S.C. §

157(b); and it appearing to the Court that the relief granted by the Bidding Procedures Order

is in the best interest of Debtor, its estate, and its creditors; the Court being otherwise fully

advised on the premises;

NOW THEREFORE, IT IS HEREBY ORDERED THAT:

       1.     The Sale Motion is GRANTED, solely to the extent that it requests entry of

this Bidding Procedures Order and as provided herein.

       2.     All objections to the entry of this Bidding Procedures Order not settled,

withdrawn, or otherwise resolved are overruled.

       3.     Objections, if any, to the remaining relief requested in the Sale Motion and the

entry of the proposed Sale Order must: (a) be in writing; (b) conform to any applicable

requirements of the United States Bankruptcy Code, the Federal Rules of Bankruptcy

Procedure, and any applicable local rules of procedure of this Court; (c) set forth the name of

the objecting party and the nature of any claims or interests held by such party against or in

Debtor’s estate or property; (d) state with particularity the legal and factual bases for the

objection and the specific grounds therefore; and (e) be filed with the Clerk of the Court, and




 20-48744-mlo      Doc 426     Filed 02/18/21     Entered 02/18/21 16:43:26       Page 2 of 6
served on Debtor’s counsel so as to be received, on or before February 23, 2021 (“Sale

Objection Deadline”).

         4.        Any person or entity that fails to make an objection by the Sale Objection

Deadline is forever barred from asserting any objection to the entry of the Sale Order.

         5.        A hearing (“Sale Hearing”) to consider the remaining relief requested in the

Sale Motion and the entry of the proposed Sale Order shall be held on February 25, 2021 at

11:00 a.m. (Eastern) and shall be held by telephone before the Honorable Maria L. Oxholm,

(in accordance with her published practices)1.

         6.        The Bidding Procedures attached to the Stipulation as Exhibit 2 are

incorporated herein by reference and approved, and shall apply to the sale of the Assets.

         7.        The Notice of Auction and Sale attached to the Stipulation as Exhibit 3 is

incorporated herein by reference and approved.

         8.        The proposed assumption and assignment notice (“Assumption and

Assignment Notice”) attached to the Stipulation as Exhibit 4 is incorporated herein by

reference, approved, and deemed sufficient for all purposes, and no further notice shall be

required.

         9.        The form of Asset Purchase Agreement attached to the Stipulation as Exhibit 5

is approved and the Expense Reimbursement Fee set forth therein is also approved.




1
  Consistent with the Courts Administrative Order No. 2020−4 filed March 16, 2020, effective immediately and until further
notice, Judge Oxholm will conduct all conferences and non−evidentiary hearings by telephone. At least five minutes before the
scheduled time for hearing, counsel and parties should call (877) 336−1831 and use Access Code 6226995. Landline connections
are much preferred, but cell phone or other telephone services are allowed. Counsel and parties should place their phone on mute
and wait until their case is called before unmuting their phone and participating.




    20-48744-mlo          Doc 426         Filed 02/18/21          Entered 02/18/21 16:43:26                 Page 3 of 6
      10.    The following Assumption and Assignment Procedures are approved and shall

apply to the assumption and assignment by Debtor of certain executory contracts and

unexpired leases (“Assumed and Assigned Agreements”):

             a.    By no later than one day after entry of this Bidding Procedures Order,
                   the Debtor will file a schedule (“Cure Schedule”) which will be
                   attached to the Assumption and Assignment Notice, identifying (i) the
                   Assumed and Assigned Agreements, to potentially be assumed and
                   assigned to a Winning Bidder in the event of a Sale and (ii) the amount,
                   if any, the Debtor believes is necessary to cure all monetary defaults
                   and other defaults under such agreement pursuant to § 365 of the
                   Bankruptcy Code (“Cure Costs”).

             b.    Upon the filing of the Cure Schedule, the Debtor will serve the Cure
                   Schedule and the Assumption and Assignment Notice on each of the
                   non-debtor counterparties listed on the Cure Schedule by first class
                   mail.

             c.    The Assumption and Assignment Notice will state that the Debtor is or
                   may be seeking the assumption and assignment of the Assumed and
                   Assigned Agreement and include (i) a description of each executory
                   contract and unexpired lease that may be assumed and assigned in
                   connection with the Sale, (ii) the deadline for objecting
                   (“Cure/Assignment Objection”) to the amount of the proposed Cure
                   Costs related to any executory contract or unexpired lease is February
                   24, 2020 at 5:00 p.m. Eastern Time (“Cure/Assignment Objection
                   Deadline”) and (iii) the deadline for objecting (“Adequate Assurance
                   Objection”) to the ability of any Winning Bidder to provide adequate
                   assurance of future performance under any Assumed and Assigned
                   Agreement is February 24, 2021 at 5:00 p.m. Eastern Time
                   (“Adequate Assurance Objection Deadline” and collectively with the
                   Cure/Assignment Objection Deadline, the “Cure/Adequate Assurance
                   Objection Deadlines”).

             d.    Each Cure/Assignment Objection and/or Adequate Assurance
                   Objection must be filed with the Bankruptcy Court and served on
                   Debtor’s counsel so that it is received by the applicable Cure/Adequate
                   Assurance Objection Deadline.

             e.    If no objections are received with respect to any Assumed and
                   Assigned Agreement, then the Cure Costs set forth in the Cure
                   Schedule for such agreement will be binding upon the non-debtor
                   counterparty to such agreement for all purposes and will constitute a


 20-48744-mlo     Doc 426   Filed 02/18/21   Entered 02/18/21 16:43:26       Page 4 of 6
                      final determination of the Cure Costs required to be paid by or on
                      behalf of the Debtor in connection with the assumption and assignment
                      of such agreement.

              f.      In addition, all counterparties to the Assumed and Assigned
                      Agreements who fail to file an objection before the Cure/Adequate
                      Assurance Objection Deadlines, as applicable, will be (i) forever barred
                      from objecting to the Cure Costs or adequate assurance of future
                      performance with respect to the Assumed and Assigned Agreements,
                      and the Debtor and the Winning Bidder will be entitled to rely solely
                      upon the Cure Cost set forth on the Cure Schedule, (ii) deemed to have
                      consented to the assumption and assignment, and (iii) forever barred
                      and estopped from asserting or claiming against the applicable Debtor
                      or the Winning Bidder that any additional amounts are due or other
                      defaults exist, that conditions to assignment must be satisfied or that
                      there is any other objection or defense to the assumptions or assignment
                      of the applicable Assumed and Assigned Agreement.

              g.      The Debtor or the Winning Bidder may amend the Cure Schedule to
                      remove any Assumed and Assigned Agreement at any time before such
                      Assumed and Assigned Agreement is actually assumed and assigned
                      pursuant to an order of the Court. The non-debtor party or parties to
                      any such removed contract or lease will be notified of such exclusion
                      by written notice mailed within one (1) business day after such
                      amendment.

       11.    Any timely filed and unresolved Cure/Assignment Objection and/or Adequate

Assurance Objection will be heard at the Sale Hearing.

       12.    The presence of an Assumed and Assigned Agreement on the Cure Schedule

does not constitute an admission that such Assumed and Assigned Agreement is an

executory contract or unexpired lease or that the Assumed and Assigned Agreement will be

assumed, assigned, or both.

       13.    Debtor shall provide notification pursuant to Section 2 of the Bidding

Procedures by no later than one (1) day after entry of this Order.

       14.    Nothing in this Order or otherwise shall affect any right which may exist in

favor of any entity holding a valid and enforceable Lien from exercising any right afforded to


 20-48744-mlo      Doc 426     Filed 02/18/21    Entered 02/18/21 16:43:26      Page 5 of 6
such holder pursuant to § 363(k) of the Bankruptcy Code; provided however that if the

Debtor receives an unconditional offer for the Assets that is equal to or greater than

$1,250,000.00 in cash, then Trion Solutions, Inc., Trion Staffing Solutions, Inc., and

Manufacturers Capital, a division of Commercial Credit Group, Inc., waive their respective

rights to credit bid (if any) pursuant to 363(k) of the Bankruptcy Code.

       15.    The Committee, Trion Solutions, Inc., Trion Staffing Solutions, Inc., and

Manufacturers Capital, a division of Commercial Credit Group, Inc., reserve all rights and

objections with respect to the approval of the Sale Motion.

       16.    The Court retains jurisdiction to hear and determine all matters arising from or

relating to the implementation and/or interpretation of this Order.

Signed on February 18, 2021




 20-48744-mlo      Doc 426     Filed 02/18/21    Entered 02/18/21 16:43:26     Page 6 of 6
